DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
Claim Status
Claims 1-6, 8-13, and 15-18 are pending.  Claims 7 and 14 are cancelled.  Claims 10-13 and 17 are withdrawn.  
Claim Interpretation
In regards to the term "hydraulic resistance”, the examiner interprets this to be related to changes in pressure and flow rate as described in the instant specification ([0023]). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 15-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the limitation “single system flow sensor” is considered new matter.  The instant specification does not provide support for a single flow sensor.  The specification provides support for a single pressure sensor; however, there is no support for a single system flow sensor.  Claims 2-6, 8-9, 15-16, and 18 are rejected as well since they depend from claim 1.  
In regard to claim 1, the limitation “measuring a non-pressure characteristic” is considered new matter.  The instant specification does not provide support for measuring a non-pressure characteristic.  Claims 2-6, 8-9, 15-16, and 18 are rejected as well since they depend from claim 1.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-9, 15-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitations “a system flow meter for measuring flow over the whole separation system” and “a single system flow sensor…through the whole seaprattion system by the single system flow sensor” renders the claim indefinite.  It is not clear if the “system flow meter” and “single system flow sensor” are the same or different.  The instant specification does not provide definitions for meters or sensors; the Examiner interprets both meters and sensors to be devices for measuring (https://www.dictionary.com/browse/meter; https://www.dictionary.com/browse/sensor).  The claim requires “a single system flow sensor” but also has a limitation directed towards “a system flow meter”; it is not clear how there is a single system flow sensor when they are two claimed measuring devices for flow.  The Examiner interprets a system flow meter and a single system flow sensor as the same device for measuring flow over the whole separation system.  Claims 2-6, 8-9, 15-16, and 18 are rejected as well since they depend from claim 1.  
Claim Rejections - 35 USC § 103
Claims 1-6, 8-9, 15-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6491816 by Petro (Petro) in view of U.S. Patent No. 6911151 by Müller-Kuhrt et al. (Muller-Kuhrt) and WO2000/0012199 by Hartmann et al. (Hartmann).
	In regards to claims 1, 3, 15-16, and 18, Petro teaches a method in a separation system comprising parallel fluid paths (Figure 2A, column supply conduits 80a-d; C8/L1-11).  Petro teaches each parallel fluid path comprises a separation module (Figure 2A, chromatographic columns 102a-d; C8/L1-11; reading on claim 3).  Petro teaches the method comprises providing an adjustable flow restrictor in each fluid path (Figure 2A, in-line pressure reducers, flow restrictors, 82a-d; C8/L12-33).  The flow restrictor is positioned upstream of the separation module.  
Petro teaches identifying the flow rate and pressure resistance through each of the fluid paths (C8/L12-65).  Petro teaches that flow fluctuations are minimized (C8/L12-65); reading on uniform flow and reading on first flow rate and second flow rate kept at a constant level.  Petro teaches a flow rate of same constant level across the first separation module and the second separation module is maintained during adjusting (C8/L12-65).  Petro teaches that flow and pressure resistance is monitored through the identification of pressure fluctuations and flow rate (C8/L25-44).  Petro teaches that the flow and pressure resistance is controlled through an adjustable flow restrictor (C8/25-44).  The flow and pressure resistance is indicative of the hydraulic resistance and is controlled with the measurement of pressure and flow rate; a uniform flow is achieved.  
Petro teaches a system pressure sensor for measuring pressure loss over the whole separation system (C8/L12-65; C8/L41-44).  Petro teaches a system flow meter for measuring flow over the whole separation system (C7/L43-56, flow through detector; C8/L12-65; C20/L3-17, detectors). 
Petro teaches a single pump for pumping fluid into both the first and second fluid paths (Figure 2a, single HPLC pump 116; C8/L12-18).  Petro teaches flowing fluid by operating the single pump (Figure 2a, single HPLC pump 116; C8/L12-18).  Petro teaches a system sensor positioned in an outlet of the separation system (C7/L43-56, flow through detector; C8/L12-65; C20/L3-17, detectors).  Petro teaches measuring a non-pressure characteristic of a flow through the whole separation system by the single system sensor (C7/L43-56, flow through detector; C8/L12-65; C19/L43-64, optical properties; C20/L3-17, detectors).  
Petro does not teach the system sensor is a single system sensor.  However, as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize one sensor, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Petro teaches using the first and second separation modules in parallel to separate the fluid provided by operating the single pump (Figure 2A, chromatographic columns 102a-d; C8/L1-11; Figure 2a, single HPLC pump 116; C8/L12-18). 
Petro teaches adjusting the hydraulic resistance of each of the fluid paths to minimize pressure fluctuations by controlling the adjustable flow restrictors, using the system pressure sensor (C8/L12-65).  Petro teaches the evaluation comprises measuring the residence time or chromatographic efficiency (Figure 6; C16/L36-53).  Petro teaches that flow restriction is used to minimize flow and pressure fluctuations (C8/L25-33).  Petro teaches a shape of output concentration graphs of the first separation module and the second separation module are synchronized (C3/L23-38; C2/L4-28).  Pero teaches the first hydraulic and second hydraulic resistance are synchronized (C3/L23-38; C2/L4-28).  
While Petro does not explicitly teach the shape of output concentration graphs of the first separation module and the second separation module is substantially the same; one of ordinary skill in the art at the time of the invention would be motivated to tune the overall shape of the concentration graphs of the separation modules in order to achieve desired chromatographic efficiency. 
Petro does not explicitly teach identifying the fluid path with the highest hydraulic resistance by measuring the hydraulic resistance in each fluid path sequentially and separately while stopping the fluid flow through all other fluid paths.  Petro does not teach that the hydraulic resistance is the same in each fluid path.  Petro does not teach that the hydraulic resistance of each fluid path is equal to the hydraulic resistant of the fluid path identified to have the highest hydraulic resistance. 
However, Müller-Kuhrt teaches a method in a separation system with parallel fluid paths each comprising a chromatography column (abstract).  Müller-Kuhrt teaches the method has adjustable flow restrictors which are used to control the hydraulic resistance through the fluid paths in the system (Figure 4, valves 10, flow meters 12; C6/L15-35).  Müller-Kuhrt teaches the flow through the parallel fluid paths is measured in terms of flow properties to determine a flow resistance (C2/L20-35); it would be obvious to one of ordinary skill in the art to stop the fluid flow through all other fluid paths in order to determine the properties of each fluid path.  The flow resistance of Müller-Kuhrt is indicative of hydraulic resistance.  Müller-Kuhrt teaches the system has a system sensor and that the measurements from the system sensor are compared with other sensors in the fluid paths (C5/L31-50).  Müller-Kuhrt further teaches that the adjustable flow restrictors are used to ensure uniform flow in all the separating lines (C6/L15-35); Müller-Kuhrt teaches identical volume flow through the fluid paths is desirable (C5/L51-57); it would be obvious to one of ordinary skill in the art to determine the volume flow in each individual path by stopping fluid flow in the other fluid paths.  Müller-Kuhrt teaches that volume flow is tuned in order to ensure that the fluid lines have the same retention times (C5/L1-6); the method is used to adjust flow to equalize retention time (C5/L7-9).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the method of Müller-Kuhrt for ensuring uniform flow and hydraulic resistance, as a result of flow through the fluid paths, in order to equalize the retention times of the components in the fluids.  The hydraulic resistance is equalized through control of the flow and pressure throughout the fluid paths in the system.  It would have been obvious to one of ordinary skill in the art to apply the method of Müller-Kuhrt in order to ensure uniform hydraulic resistance through all the fluid paths in the system of Petro.  It would be obvious to one of ordinary skill in the art to normalize the hydraulic resistance through all fluid paths in order to create a uniform, consistent, predictable system with fluid streams that do not have flow or pressure fluctuations. 
Petro teaches operating the first and second separation module in parallel and at the same time which are synchronized (C7/L43-56; C16/L36-53).  Petro teaches the evaluation comprises measuring the residence time or chromatographic efficiency (Figure 6; C16/L36-53).  While Petro does not explicitly teach the same system level residence time for the first separation module and the second separation module; one of ordinary skill in the art at the time of the invention would be motivated to tune the overall residence time for the separation modules in order to achieve desired chromatographic efficiency. 
The method of Müller-Kuhrt is applicable to a system with a third parallel flow path (reading on claims 15-16).  Modified Petro does not teach that the flow restrictor is positioned downstream of the separation module (reading on claim 15).
However, Hartmann teaches a method of controlling fluid flow in a purification method with parallel flow paths (abstract).  Hartmann teaches separating a liquid mixture (Pg. 1, column 1, paragraph 2).  Hartmann teaches parallel fluid paths with separation modules (Figure 1, cross-flow filtration modules 9, 9’, 10, 10’, 11, 11’, 12, and 12’; pg. 2, column 1, paragraph 17) and adjustable flow restrictors (Figures 1, control valve 13, 14, 15, 16; pg. 2, column 1, paragraph 17).  
Further, Hartmann teaches controlling the flow and pressure of the outlet through a variable restrictor (Pg. 2, column 1, paragraph 1).  Hartmann teaches controlling the flow and pressure with respect to set points (Pg. 2, column 1, paragraph 1).  Hartmann teaches control vales on each outlet of parallel fluid paths (Pg. 2, column 1, paragraph 17-18).  Hartmann teaches the flow restrictors control flow and pressure of the fluid (pg. 2, column 1, paragraph 17).  Hartmann teaches the flow restrictors control the delivery of fluids from the parallel fluid paths, such as to waste or a combination with other fluid streams, or is recycled (starting at pg. 2, column 1, paragraph 17 through pg. 3, column 1, paragraph 1).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated flow restrictors on the downstream side of a separation module (reading on claim 18), as taught by Hartmann, into the separation method of modified Petro in order to control the flow rates through each of the separation modules as well as the overall flow through the system.  Further, it would be obvious to one of ordinary skill in the art at the time of the invention to place flow restrictors on the downstream side of a separation module in a system with parallel fluid paths as this is a known configuration in the art of chromatography. 
	In regards to claim 2, Petro teaches method of identifying and adjusting is automated using a control system (C4/L28-37). 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the method of Petro automatic, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958); In re Rundell, 9 USPQ 220 (CCPA 1931).
	In regards to claim 4, the term “disposable” is not limiting.  Anything is capable of being disposed of, thus the separation module of Petro is disposable. 
In regards to claims 5 and 9, Petro teaches the method further comprises the steps of providing a sensor of the same type in each of the parallel fluid paths (Figure 2A, flow-through detectors 130a-d; C7/L43-56).  Petro teaches measuring a characteristic fluid property with the sensors in the parallel fluid paths (Figure 6; C16/L36-53; C19/L43 to C20/L 17; C20/L40-53).  Petro teaches comparing measured characteristic fluid properties to evaluate or qualify the performance of the separation system (Figure 6; C16/L36-53).  The residence time is an evaluation of the performance of the separation system.  Petro teaches the comparison of sensor response is for the purpose of qualifying, monitoring, or documenting the performance of the separation system (Figure 6; C16/L36-53; C19/L43 to C20/L 17; C20/L40-53). Petro teaches a system sensor positioned in an outlet of the separation system (C7/L43-56, flow through detector; C8/L12-65; C20/L3-17, detectors).  
Müller-Kuhrt teaches the system has a system sensor at the outlet side and that the measurements from the system sensor are compared with other sensors in the fluid paths to evaluate a performance of the separation system (C5/L31-50).   
	Müller-Kuhrt teaches the comparison of the characteristic fluid property in the first and second parallel fluid paths to the characteristic fluid property measured by the system sensor qualifies, monitors, or documents the performance of the separation system (C5/L31-50; reading on claim 9). 
	In regards to claim 6, Petro teaches the evaluation comprises measuring the residence time or chromatographic efficiency (Figure 6; C16/L36-53).
	In regards to claim 8, Petro teaches the characteristic fluid property is changes in optical properties (C19/L43-64).
Response to Arguments 
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument regarding the 112b rejection; one of ordinary skill would understand pressure sensor 43 and system sensor 45 as shown in Figure 4 are different; the Examiner does not find this persuasive.  The Examiner notes the rejection above has been updated in view of claim amendments. 
In regard to the Applicant’s argument regarding the 103 rejection and measuring a non-pressure characteristic by the single system flow sensor; the Examiner does not find this persuasive.  The Examiner notes the rejection above has been updated in view of claim amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777